Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 1 of 27

EXHIBIT G
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 2 of 27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Od. cl. Mm hi’ ie 0 pate’ pagel! tines
pore i /

ie

La plowere ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 3 of 27

ar

   

         

 

 

 

 

       

 

 

 

 

 

 

    

 

  

 

 

 

 

 

 

 

       
    

 

 

 

 

 

          

   

     

  

 

 

 

 

D de lta i j
re Gy OPE 2 ) BO ;
PPD aT pen pa rv jar WaT. “hapain ut me i.

rs vt pr Lye ‘a feed d —
rae I ne ye 7G Eee ag OE? “He = - 3g
mI PU rT TONE AE OY 3
3 ee * me ME a a Sregrhan Opa ye im yoo
Amat ANE TASS om
ve * SEE ae RS Ia =
ore aL A ALES 2B UU ayo) °
fi
ve au ie Py ea a wid er
OF aT HY RAN TOW a ae

 

, A. f
ca pe pene io Avi:

  

 

       

       

ap ys “a 7g wy

= 7
{%
PnP ne “ral ee Py Byes a OT PT

3 03)
Pep Oe

   
    

PA @ ae wnat ee a

 
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 4 of 27

a

 

 

 

 

 

 

 

     

 

 

 

* iV ay?

“8 ~ 1 a ut i iol angle? i ebb

 

 

oe i Tiler sil
| empl tg ne en ~thege a orotate

 
 

 

 

 

  
            

 

 

 

 

 

 

 

 

 

 

 

 

 

   

2 let au |

. We.
Javea Pea aa gel. bu feu (i, oe

 

 

es caumrcemaa hier ancomnaereet n

 

 

 

 

 

 

 

     

 

 

 

   

 

 

 

= euened ig bea wie Ut he, iv ng risiak ute tui
. y “é |
i ‘aet APA eo a sn
Voc ha wie hag ort hes Zé wae. pes é ;

 

 

 

 

4004726
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 5 of 27

ape met

      

cates woot aaanptcene bt TEAS

, yup Yoo Ayan oped"
- = 7 FAN

Scape a pan ee pa PP = eat oe mr

oe “Bh ag A ERE Hitt age ae ate fat in My Bd OMe Gy - ey

  

 

 

al aus at Tay ee
ea a m ar Om oda AAG a. a aa a a ie a, =

 

ay Rae bed
“# te ; lg “ eee

sie way SA Ae apt Ee

     
 

   

 

  

coor ; oT .
a yr RT A
. ie ‘ pel . PAUNIOXE « “ 2
a au pra Peg me ue
a [a Ny i a pay AY, aay pa

 
 

    

 

 

   

 

 

 
 

my wysolg iam WES

 

 

 

 

 

 

 

 

 

 

 

 

 

za fe a aT oy
Be ac ll ea

rg PADS hag Aue - — — ~
a - ee in vr a ey? a 0 Mg

wh
call aly We" a i? ra

 
 
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 6 of 27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. 3
. EA) ea We vip i) ON |
2 eee

aii = _ a rat 2) Ne

 

 

 

 

 

 

 

 

 

 

       

ak oa

 

   

aa ve pay

   

 

    

  
 
     

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ve : ~ ,
Say ay eae ONT AY _
~ ~ ey Ue el aye haat Wa 4 oe
ee sectuemnice — = saci j
aun ey pa” Aut i ,
Maen a wire ar pir a cop
FI faye SAY Oe SH ee PF LoVe PE
HC oe mya _
PETIA carpi 3 Var wie aires ae:
iu wa" a = Z J ye A=
.

 
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 7 of 27

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 
           

 

 
 

 

 

 

 

 

   

 

 

 

 

 

 

 

~ re
Pe ay
7 Sap ATE AIP
i oa 1 Ma ai
gow ped) aah “AA athe itt puke fe in pau u . _
enreok a 1 aT oo es a PIE v5" ee
on vee W ha
By he ay t ip 724 vy oan aa .
RPE a th
Gait _.
a aE, EP

 

bp af ed ane
pie ALONE Oy fue PPryeeey pata G54 Fe

“ TRE ppm ne Dane _
FATA Wy pe}! WU [a7 aaple aire eae

- :

 

 

 

 

 
 

ee “— ° ayn
eee Tey a a Ua 4 Ary ie AEA UL el EET Rago “ae:
“sabi v Bee ap c “A We aut i ne pee il, a Pa

 

 
dhiecow

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 8 of 27

 

 

 

 

 

 

 

 

 

pe vif rea yon Vil Ay

aft

_ Fmt en pee

 

 

 

 

 

 

Pere nig

 

=

mai Pip i. ou al? ath in Gi yey" ihr - prs

 

 

 

 

eet
ORE

+ Ggwor a
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 9 of 27

 

 

 
 

 

 

 

ibdzooy “ar mt den] Lah is aa
ee eae pe TS peur oa TARY BF. Vy a

   

 

7 : aap aby) ay We. rae i — AL Gi

 

 

 

 

 

 

 

 

 

“ ey we ae Tay AOL =
rt aw

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

- mena al i | sual qr a -
_ cee ee aay py eye as wr.
7 zi Tea AT harm aw
sma eA par pay i ee ~ a a Ay oh
pam cad FON a -
ene fun
i ai L ml ae rape BANA

 

 

 

ig Boom pa THUD)

 

a pl Hi its

 

 

 

Py ay

 

 

wa
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 10 of 27

 

 

 

 
 

 

 

 

 

 

 

 

 

 

Zeukoow Af ad jak bo ae 9 pws 2 iM, ry et ay A at
* = eu AMSA] a ae AT au, i VaAH (ri)
agen
Sop Hoye taba
“WC Ba B ou 2
z eg ; 1 ?
¢2 ied ae) rap us we Po
- — ge OG 4
— FLT TE NM IM By eal = AIP Ping “Bill Cae

 

 

 

 

 

 

 

 

 

  

. : Hs Saat sin : Or

 

vail Joao
cP utd 38 yo et

. ah NE a
“Ooh enna ued A. Ht rs \

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 11 of 27

She poo

 

are

ae — a
setae Ping Ai A Up ap Farge may @ ee? i) Tr ay a

 

   

at | Tar a 7 a EL nA eomr Pt ay iar

 
 

 

Ga ra TEE “a Be gary

_— i siete ote “ sot 2 al sa BM ISOU {ue oh aly ryt =.

pony OME, = fe

 

 

 

 

 

 

 

 

   

 

 

yl:
c a aay A [iia AP =e Fa iary
appl yi? aaah , aayeh vl A woul it eee re 5 2 @
eowrncny “ngenina senate sec cot Seems “RNS = “g puke: *

 

 

 

 

 

 

a tie pig a aa a

ae aa Praia

 

 

 

 

 

 
 

FReco0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

- At @ !

ai PT es muni ? a aan 7A? map 44 po 2 (a8) A | “

. rostnuied —— . sas _— J — force

a Bib tae i po
: Li oF a a ee “ee py 2 “f

Spe hag alg

: sus . “

ca - . a ee 3 sneneeiinnmeet
os - ssa “ | | ANU (ap BG ot ; _

 

ipa Gal pe Puy (@O~ m

 

 

a ryt sane el Ae tBu) Pale We _
toe cnineprinineenietgeesa yo | ts OH)

 

 

 
 

PP TFE “a é FF fal = pend aot ey aM
aif 0 We Weg apie a air Pe qa Cp
hy i yA 2. op anieesh : 4

 

ae

 

Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 12 of 27

 

A aa [#e wi # Peon / ay we Co ied

 

 

 

 

 

 
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 13 of 27

 

 

SP LeOow:

i epamed

aa “

rh ee seen doe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 14 of 27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pene Tor SU”
evedghiury, ieee meV Pee

 
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 15 of 27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 16 of 27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AQRATHS
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 17 of 27

épdesow

patentee mene heen Benen
b

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

i . se —
cy ree ue " ; ene : . i %
ean SRT TGRY BLY SIAL OR WHORE AUVCI
ae -_ SORES o vost
a “ay <i san

 

 

ae a Wo AIDS AS x mo TEP ORT a WATE n° S107 a
ree PER AN? SVEN (arnt “ a |
bad ek. au e rere

PES Tee SAU? cay aE oer an MEN Sean 5

nnn RASS WEY Bey” ae ONE ibe eee

 

 

 

 

 

 

 

 

 

 

“Sadia tsigge dhe ase wea wenna tienen HA

i" ex ‘wes vorenp SNORE AES ~
ORE ag
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 18 of 27

2-1 einige qvcmmmtnmme pene erm ee te SREY

ofa row

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 19 of 27

eB SON canisttrverte PVCS 3S SOS att
aio 3

 

 

 

 

  
      

aun €es0ens ob York, Sat
HNP QUT OVO TRS

sie saga Unicncontanti

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ga B Gee.

 

 

 

 

AQQ4751
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 20 of 27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; dpovens AYE EN acta en
-Beckh. winere. ind CBr wee.

   

 

 
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 21 of 27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reon \awesiitocess eles eae
SO CUUNNLES
Eo BOSE i CE ena et

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADGE 753
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 22 of 27 v4

 

 

     

 

 

 

 

 

a ess sets sediments ca . - - ~ ss ”

 

 

 

 

 

 

 

 

sa ms
+ a ect nS
: see ep angen eg Stn DOA tome see engage Fed SRE OEE RE PE EREET A ER
: ee eee ae te ee # —
<1 wwahiigggg caine
‘atte eager of gt cRNA, “iin iar Feet rh ey
aaaitr tent cae wut PES Bag:
é aa =
ad

 

 

 

 

 

 

  

 

 

 

 

 

st x site =
men sa
so eae
— sean a ia
ae
g
sii ame

 

   

 

 

auoa75¢ 2
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 23 of 27

 

SSZPOOV

 

 

 

 

 

 

 

 

 

 

 

 

  

a aor i Taga

 

 

ae AE myoop qa ;
nepan etnias an ne i

le VO a

 
 

 

 

FHM [rani ya? aul o

ahaa Punaines Jin: -

“Fr

 

fer TaN

eye

“array

Dn ee

 

fafdutpriea rene ymin: Vn se se ISTE See ne an ta

 

 

* att

fea
= -tomplaintawas a ar naaeding eingctate fs S

Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 24 of 27

MEMORANDUM, FROM
Elizabetli.Carlson- 7
Direct Dial: 716.848.1530! te
ecarlson@hodgsonriss.car “ATTORNEY CLIENT. PRIM LEGE =

  
   
   

Amanda DiSante

 

Confidential Investigation.

 

cael

 

eoncerti . Cdelbi provided asvritter list oF lees
Aldinger; ‘apwell aS: Assues: allegedly ys experienced by @iher bank ‘mpl

   

Emily’ f

 

affect Ther] ‘ability"to ework.*

 

foye ae] Hendbook

 

Alden State Bank np

A0GATS6
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 25 of 27

eigeretnyess ‘thet hee her
oes Wore haying bnepprepriately: anid that their robe Re

ntthe Bask w were ‘e tikert sy
Vithited te Aldinger; but

 

AQDATST
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 26 of 27

Ensure thatthe i a. elear established ic:
3 si dena beatin ctr od sa in the ast |

    
   

(successfully or nat), eénsider p
@uy be’eligible fr the sew position/ promo on.
gisufé thatit is adhered to iv a consistent miamner.

AQUATSR
Case 1:17-cv-01026-LJV-HBS Document 45-8 Filed 02/26/20 Page 27 of 27

   

a for. eponinp enues/illnesses tonwork, and tor the |
i i the Bankis oversiaffed.

  
 
 

 
 

oie ito whom and to vio ach e

  

 

AboaTss

Et Bape ay die % Site oem at “
